 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1039 
In the House of Representatives, U. S.,

February 23, 2010
 
RESOLUTION 
Supporting the goals and ideals of American Heart Month and National Wear Red Day. 
 
 
Whereas heart disease affects adult men and women of every age and race in the United States; 
Whereas heart disease continues to be the leading cause of death in the United States; 
Whereas an estimated 81,000,000 adult Americans, more than one in every 3, have one or more types of heart disease, including high blood pressure, coronary heart disease, congestive heart failure, stroke, and congenital heart defects; 
Whereas extensive clinical and statistical studies have identified major and contributing factors that increase the risk of heart disease; 
Whereas these studies have identified the following as major risk factors that cannot be changed: Age (the risk of developing heart disease gradually increases as people age; advanced age significantly increases the risk), gender (men have greater risk of developing heart disease than women), and heredity (children of parents with heart disease are more likely to develop it themselves; African-Americans have more severe high blood pressure than Caucasians and therefore are at higher risk; the risk is also higher among Latina Americans, some Asian Americans, and Native Americans and other indigenous populations); 
Whereas these studies have identified the following as major risk factors that Americans can modify, treat, or control by changing their lifestyle or seeking appropriate medical treatment: High blood pressure, high blood cholesterol, smoking tobacco products and exposure to tobacco smoke, physical inactivity, obesity, and diabetes mellitus; 
Whereas these studies have identified the following as contributing risk factors that Americans can also take action to modify, treat or control by changing their lifestyle or seeking appropriate medical treatment: Individual response to stress, excessive consumption of alcoholic beverages, use of certain illegal drugs, and hormone replacement therapy; 
Whereas more than 106,000,000 adult Americans have high blood pressure; 
Whereas more than 37,000,000 Americans have cholesterol levels of 240 mg/dL or higher, the level at which it becomes a major risk factor; 
Whereas an estimated 46,000,000 Americans put themselves at risk for heart disease every day by smoking cigarettes; 
Whereas data released by the Centers for Disease Control and Prevention shows that more than 65 percent of American adults do not get enough physical activity, and more than 39 percent are not physically active at all; 
Whereas 66 percent of adult Americans are overweight or obese; 
Whereas 24 million adult Americans have diabetes and 65 percent of those so afflicted will die of some form of heart disease; 
Whereas the American Heart Association projects that in 2010 1,200,000 Americans will have a first or recurrent heart attack and 452,000 of these people will die as a result; 
Whereas in 2010 approximately 800,000 Americans will suffer a new or recurrent stroke and 160,000 of these people will die as a result; 
Whereas advances in medical research have significantly improved our capacity to fight heart disease by providing greater knowledge about its causes, innovative diagnostic tools to detect the disease, and new and improved treatments that help people survive and recover from this disease; 
Whereas Congress by Joint Resolution approved on December 30, 1963 (77 Stat. 843; 36 U.S.C. 101), has requested that the President issue an annual proclamation designating February as American Heart Month; 
Whereas the National Heart, Lung, and Blood Institute of the National Institutes of Health, the American Heart Association, and many other organizations celebrate National Wear Red Day during February by going red to increase awareness about heart disease as the leading killer of women; and 
Whereas every year since 1964 the President has issued a proclamation designating the month February as American Heart Month: Now, therefore, be it  
 
That the House of Representatives supports the goals and ideals of American Heart Month and National Wear Red Day. 
 
Lorraine C. Miller,Clerk.
